DISMISS and Opinion Filed March 26, 2019




                                        S
                               Court of Appeals
                                               In The


                        Fifth District of Texas at Dallas
                                     No. 05-18-01327-CV

                  ERIN STINNETT A/K/A ERIN CHRISTIAN, Appellant
                                       V.
                         PRUVIT VENTURES, INC., Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-03022-2018

                            MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                Opinion by Chief Justice Burns
       Before the Court is the parties’ March 20, 2019 joint motion to dismiss the appeal. In the

motion, the parties state they have reached a settlement and have agreed to dismiss this appeal.

We grant the motion and dismiss this appeal.




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE

181327F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ERIN STINNETT A/K/A ERIN                         On Appeal from the 366th Judicial District
 CHRISTIAN, Appellant                             Court, Collin County, Texas
                                                  Trial Court Cause No. 366-03022-2018.
 No. 05-18-01327-CV       V.                      Opinion delivered by Chief Justice Burns,
                                                  Justices Molberg and Nowell participating.
 PRUVIT VENTURES, INC., Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered March 26, 2019




                                            –2–